Citation Nr: 1430148	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's appeal initially concerned an additional issue of entitlement to service connection to posttraumatic stress disorder (PTSD).  However, the RO since has granted this other claim in a January 2014 rating decision.  If he does not agree with the rating and/or effective date assigned for his PTSD, then the Veteran has to separately appeal these "downstream" issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Concerning his remaining claim for bilateral hearing loss, the Veteran was scheduled to have a videoconference hearing on July 1, 2014, before the undersigned Veterans Law Judge of the Board.  However, the Veteran cancelled the hearing and instead withdrew his appeal of this remaining claim, so the Board is summarily dismissing it.


FINDING OF FACT

A signed statement was received by the Board on July 1, 2014, so prior to the promulgation of a decision, indicating the Veteran is withdrawing his appeal of this remaining claim of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Substantive Appeal concerning this claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  Id. 

Here, a signed statement dated July 1, 2014 was received from the Veteran's representative indicating the Veteran is withdrawing his appeal of this claim for service connection for bilateral hearing loss.  Hence, there remain no allegations or errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

This claim of entitlement to service connection for bilateral hearing loss is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


